

Exhibit 10.2
STANDARD FORM
INDUSTRIAL BUILDING LEASE

1.BASIC TERMS.
This Section 1 contains the Basic Terms of this lease (this “Lease”) between
Landlord and Tenant, as each is named below. Other Sections of the Lease
referred to in this Section 1 explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.
1.1    Effective Date of Lease: March 31, 2015.
1.2    Landlord: Pewaukee Maple Grove, LLC
1.3    Tenant: Spectranetics Corporation, a Delaware corporation.
1.4    Premises: Approximately 35,807 rentable square feet in the building
commonly known as 6655 Wedgwood Road, Maple Grove MN 55311 (the “Building”). The
Building’s total square feet is 123,854. The Premises are depicted on Exhibit
A-1.
1.5    Property: The real property on which the Building is located, as legally
described on Exhibit A.
1.6    Lease Term: Ten (10) years and approximately three (3) months (“Term”),
commencing June 1, 2015 (“Commencement Date”) and ending, subject to Section 2.3
below, on August 31, 2025 (“Expiration Date”). In the event that, for any
reason, Landlord permits Tenant to have access to, or possession of, the
Premises prior to the Commencement Date, all of the terms and conditions of this
Lease (except the obligation to pay Base Rent, as defined below) shall apply
throughout any pre-Commencement Date use or occupancy. Landlord shall not,
however, be obligated to grant to Tenant any right to use, occupy or possess all
or any portion of the Premises prior to the Commencement Date.
1.7    Permitted Uses: (See Section 4.1) General, office, warehousing and
distribution of non-hazardous goods, and research and development activities.
1.8    Tenant’s Guarantor: None.
1.9    Brokers: Tenant’s Broker: CBRE, Inc...
1.10    Security/Damage Deposit: (See Section 4.4) $95,000.00
1.11    Initial Estimated Additional Rent: $12,055.02 per month.
1.12    Tenant’s Proportionate Share: 28.9107%.
1.13    Addendums to Lease: The following addendums are attached to and made a
part of this Lease:
Renewal Option - Fair Market Value
Lease Option – Right of First Refusal
Exhibits to Lease: The following exhibits are attached to and made a part of
this Lease: A (Legal Description); A-1 (Depiction of Premises); B (Broom Clean
Condition and Repair Requirements); Exhibit C (Rules and Regulations); D
(Landlord’s Work, if any); E (Confirmation of Commencement Date); F (Sample
Letter of Credit) (intentionally omitted); Exhibit G (Tenant Contacts); H (Sign
Specifications).

-1-

--------------------------------------------------------------------------------



2.LEASE OF PREMISES; RENT.
2.1    Lease of Premises for Lease Term. Landlord hereby leases the Premises to
Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and
subject to the conditions of this Lease.
2.2    Types of Rental Payments. Tenant shall pay net base rent (the “Base
Rent”) to Landlord in monthly installments, in advance, on the first day of each
and every calendar month during the Term, in the amounts and for the periods as
set forth below:
Lease Period
Monthly Base Rent
Base Rent Net of Abated Rent (If Applicable) *
6/1/2015 – 8/31/2015
$35,807.00
$0.00
9/1/2015 – 8/31/2016
$35,807.00
N/A
9/1/2016 – 8/31/2017
$36,791.69
N/A
9/1/2017 – 8/31/2018
$37,806.22
N/A
9/1/2018 – 8/31/2019
$38,850.60
N/A
9/1/2019 – 8/31/2020
$39,924.81
N/A
9/1/2020 – 8/31/2021
$41,028.85
N/A
9/1/2021 – 8/31/2022
$42,162.74
N/A
9/1/2022 – 8/31/2023
$43,326.47
N/A
9/1/2023 – 8/31/2024
$44,520.04
N/A
9/1/2024 – 8/31/2025
$45,743.44
N/A



Monthly installments of Base Rent shall be conditionally abated as follows. Base
Rent shall be abated 100% from June 1, 2015 through August 31, 2015, such that
Base Rent shall be $0.00 per month, subject to all terms of this Section 2.
Notwithstanding such abatement of Base Rent, all other sums due under the Lease,
including Additional Rent and sales tax (if applicable), shall be payable as
provided in the Lease. The abatement of Base Rent provided for in this provision
is conditioned upon Tenant's full and timely performance of all of its
obligations under the Lease. If at any time during the Lease Term an Event of
Default by Tenant occurs, then the abatement of Base Rent provided for in this
provision shall immediately become void, and Tenant shall promptly pay to
Landlord, in addition to all other amounts due to Landlord under the Lease, the
full amount of all Base Rent herein abated.
Tenant shall also pay (a) Tenant’s Proportionate Share (as set forth in Section
1.12) of Operating Expenses (as hereinafter defined), and (b) any other amounts
owed by Tenant hereunder (the sums described in (a) and (b), collectively,
“Additional Rent”).
In the event any monthly installment of Base Rent or Additional Rent, or both,
is not paid within 5 calendar days of the date when due, a late charge in an
amount equal to 5% of the then delinquent installment of Base Rent and/or
Additional Rent (the “Late Charge”) shall be imposed with respect to the
then-delinquent Rent (as defined below) payment.
For purposes of this Lease, the Late Charge, Default Interest, as defined in
Section 22.3 below, Base Rent and Additional Rent shall collectively be referred
to as “Rent.” All Rent shall be paid by Tenant to Landlord, c/o Pewaukee Maple
Grove, LLC , P.O. Box 1450 NW 6380, Minneapolis, MN 55485-6380, or if sent by
overnight courier, FIRST INDUSTRIAL SECURITIES, LP, 1801 PARKVIEW DRIVE 1ST
FLOOR, LOCKBOX SERVICES 006380, SHOREVIEW, MN 55126 (or such other entity
designated as Landlord’s management agent, if any, and if Landlord so appoints
such a management agent, the “Agent”), or pursuant to such other directions as
Landlord shall designate in this Lease or otherwise in writing.
2.3    Covenants Concerning Rental Payments. Tenant shall pay the Rent promptly
when due, without notice or demand, and without any abatement, deduction or
setoff. No payment by Tenant, or receipt or acceptance by Agent or Landlord, of
a lesser amount than the correct Rent shall be deemed to be other than a payment
on account, nor shall any endorsement or

-2-

--------------------------------------------------------------------------------



statement on any check or letter accompanying any payment be deemed an accord or
satisfaction, and Agent or Landlord may accept such payment without prejudice to
Landlord’s right to recover the balance due or to pursue any other remedy
available to Landlord. If the Commencement Date occurs on a day other than the
first day of a calendar month, the Rent due for the first calendar month of the
Term shall be prorated on a per diem basis (based on a 365 (366 in leap years)
day, 12 month year) and paid to Landlord on the Commencement Date, and the Term
will be extended to terminate on the last day of the calendar month in which the
Expiration Date stated in Section 1.6 occurs.
 
3.OPERATING EXPENSES.
3.1    Definitional Terms Relating to Additional Rent. For purposes of this
Section and other relevant provisions of the Lease:
3.1.1    Operating Expenses. The term “Operating Expenses” shall mean all costs
and expenses paid or incurred by Landlord with respect to, or in connection
with, the ownership, repair, restoration, maintenance and operation of the
Property. Operating Expenses may include, but are not limited to, any or all of
the following: (i) services provided directly by employees of Landlord or Agent
in connection with the operation, maintenance or rendition of other services to
or for the Property (including, but not limited to, the Common Areas, as defined
below); (ii) to the extent not separately metered, billed, or furnished, all
charges for utilities and services furnished to either or both of the Property
and the Premises, including, without limitation, the Common Areas, together with
any taxes on such utilities; (iii) all market-based premiums for commercial
property, casualty, general liability, boiler, flood, earthquake, terrorism and
all other types of insurance provided by Landlord and relating to the Property;
all reasonable administrative costs incurred in connection with the procurement
and implementation of such insurance policies; and all deductibles required to
be paid by Landlord pursuant to insurance policies required to be maintained by
Landlord under this Lease; the amount of any deductible(s) if and to the extent
a loss(es) is incurred and the applicable insurer(s) applies the deductible
before making payment of any available insurance proceeds; and (iv) management
fees to Landlord or Agent or other persons or management entities actually
involved in the management and operation of the Property, which management fee
shall not exceed 5% per annum of all Rent collected from all tenants in the
Property, (v) any capital improvements made by, or on behalf of, Landlord to the
Property that are either or both (a) designed to reduce Operating Expenses and
(b) required to keep the Property in compliance with all governmental laws,
rules and regulations applicable thereto, from time to time, the cost of which
capital improvements shall be reasonably amortized by Landlord; (vi) all
professional fees incurred in connection with the operation, management and
maintenance of the Property; (vii) Taxes, as hereinafter defined in Section
3.1.2; and (viii) dues, fees or other costs and expenses, of any nature, due and
payable to any association or comparable entity to which Landlord, as owner of
the Property, is a member or otherwise belongs and that governs or controls any
aspect of the ownership and operation of the Property; (ix) any real estate
taxes and common area maintenance expenses levied against, or attributable to,
the Property under any declaration of covenants, conditions and restrictions,
reciprocal easement agreement or comparable arrangement that encumbers and
benefits the Property and other real property (e.g., a business park); and (x)
all costs and expenses incurred to maintain, repair and replace all or any of
the Common Areas.


3.1.2    Taxes. The term “Taxes,” as referred to in Section 3.1.1(vii) above
shall mean (i) all governmental taxes, assessments, fees and charges of every
kind or nature (other than Landlord’s income taxes), whether general, special,
ordinary or extraordinary, due at any time or from time to time, during the Term
and any extensions thereof, in connection with the ownership, leasing, or
operation of the Property, or of the personal property and equipment located
therein or used in connection therewith; and (ii) any reasonable expenses
incurred by Landlord in contesting either or both of (x) such taxes or
assessments and (y) the assessed value of the Property. For purposes hereof,
Tenant shall be responsible for the payment of its Proportionate Share of all
Taxes that are due and payable at any time during the Term, regardless of when
such Taxes may have accrued (it being understood that Tenant shall be
responsible for its Proportionate Share of Taxes on a so-called “cash” basis, as
opposed to a so-called “accrual” basis). Such obligation shall survive the
termination or expiration of this Lease. Tenant will not be entitled to Tax
Appeal Refunds if in default or if any Tax Appeal Fees are unpaid.



-3-

--------------------------------------------------------------------------------



3.1.3    Operating Year. The term “Operating Year” shall mean the calendar year
commencing January 1st of each year (including the calendar year within which
the Commencement Date occurs) during the Term.
3.2    Payment of Operating Expenses. Tenant shall pay, as Additional Rent and
in accordance with the requirements of Section 3.3, Tenant’s Proportionate Share
of the Operating Expenses as set forth in Section 3.3. Additional Rent commences
to accrue upon the Commencement Date. The Tenant’s Proportionate Share of
Operating Expenses payable hereunder for the Operating Years in which the Term
begins and ends shall be prorated to correspond to that portion of said
Operating Years occurring within the Term. Tenant’s Proportionate Share of
Operating Expenses and any other sums due and payable under this Lease shall be
adjusted upon receipt of the actual bills therefor, and the obligations of this
Section 3 shall survive the termination or expiration of the Lease.
3.3    Payment of Additional Rent. Landlord shall have the right to reasonably
estimate the Operating Expenses for each Operating Year. Upon Landlord’s or
Agent’s notice to Tenant of such estimated amount, Tenant shall pay, on the
first day of each month during that Operating Year, an amount (the “Estimated
Additional Rent”) equal to the estimate of the Tenant’s Proportionate Share of
Operating Expenses divided by 12 (or the fractional portion of the Operating
Year remaining at the time Landlord delivers its notice of the estimated amounts
due from Tenant for that Operating Year). If the aggregate amount of Estimated
Additional Rent actually paid by Tenant during any Operating Year is less than
Tenant’s actual ultimate liability for Operating Expenses for that particular
Operating Year, Tenant shall pay the deficiency within thirty (30) days of
Landlord’s written demand therefor. If the aggregate amount of Estimated
Additional Rent actually paid by Tenant during a given Operating Year exceeds
Tenant’s actual liability for such Operating Year (“Excess Additional Rent”),
the Excess Additional Rent shall be credited against the Estimated Additional
Rent next due from Tenant after Landlord’s determination that Excess Additional
Rent has been paid by Tenant; provided, however, in the event that Tenant pays
Excess Additional Rent during the final Lease Year, then upon the expiration of
the Term, and determination, by Landlord, of the actual amount of Excess
Additional Rent, Landlord or Agent shall pay Tenant the then-applicable Excess
Additional Rent.
3.4    Auditing of Operating Expenses. As soon as is reasonably practical after
each Operating Year, Landlord shall provide Tenant with a statement (a
“Statement”) setting forth Tenant’s actual ultimate liability for its
Proportionate Share of Operating Expenses for the subject Operating Year. If
Tenant disputes the amount set forth in a given Statement, Tenant shall have the
right, at Tenant's sole expense, to cause Landlord's books and records with
respect to the particular Operating Year that is the subject of that particular
Statement to be audited (the “Audit”) by a certified public accountant mutually
acceptable to Landlord and Tenant (the “Accountant”), provided Tenant (i) has
not defaulted under this Lease and failed to cure such default on a timely basis
and (ii) delivers written notice (an “Audit Notice”) to Landlord on or prior to
the date that is sixty (60) days after Landlord delivers the Statement in
question to Tenant (such 60-day period, the “Response Period”). If Tenant fails
to timely deliver an Audit Notice with respect to a given Statement, then
Tenant's right to undertake an Audit with respect to that Statement and the
Operating Year to which that particular Statement relates shall automatically
and irrevocably be waived. Any Statement shall be final and binding upon Tenant
and shall, as between the parties, be conclusively deemed correct, at the end of
the applicable Response Period, unless prior thereto, Tenant timely delivers an
Audit Notice with respect to the then-applicable Statement. If Tenant timely
delivers an Audit Notice, Tenant must commence such Audit within sixty (60) days
after the Audit Notice is delivered to Landlord, and the Audit must be completed
within thirty (30) days of the date on which it is begun. If Tenant fails, for
any reason, to commence and complete the Audit within such periods, the
Statement that Tenant elected to Audit shall be deemed final and binding upon
Tenant and shall, as between the parties, be conclusively deemed correct. The
Audit shall take place at the offices of Landlord where its books and records
are located, at a mutually convenient time during Landlord's regular business
hours. Before conducting the Audit, Tenant must pay the full amount of Operating
Expenses billed under the Statement then in question. Tenant hereby covenants
and agrees that the Accountant engaged by Tenant to conduct the Audit shall be
compensated on an hourly basis and shall not be compensated based upon a
percentage of overcharges it discovers. If an Audit is conducted in a timely
manner, such Audit shall be deemed final and binding upon Landlord and Tenant
and shall, as between the parties, be conclusively deemed correct. If the
results of the Audit reveal that the Tenant’s ultimate liability for Operating
Expenses does not equal the aggregate amount of Estimated Additional Rent
actually paid by Tenant to Landlord during the Operating Year that is the
subject of the Audit, the appropriate adjustment shall be made between Landlord
and Tenant, and any payment required to be made by Landlord or Tenant to the
other shall be made within thirty (30) days after the Accountant’s
determination. If the audit determines that Tenant has overpaid its required
Operating Expenses for the Operating Year in question by more than ten percent
(10%), then Landlord shall reimburse Tenant for up to $1,500.00 for audit costs.
In no event shall this Lease be terminable nor shall Landlord be

-4-

--------------------------------------------------------------------------------



liable for damages based upon any disagreement regarding an adjustment of
Operating Expenses. Tenant agrees that the results of any Audit shall be kept
strictly confidential by Tenant and shall not be disclosed to any other person
or entity. The foregoing provisions concerning a potential Audit are personal to
Tenant and shall not run with this Lease or for the benefit of any assignee or
sub lessee (whether permitted or not).
4.USE OF PREMISES AND COMMON AREAS; SIGNAGE; SECURITY DEPOSIT.
4.1    Use of Premises and Property. The Premises shall be used by the Tenant
for the purpose(s) set forth in Section 1.7 above and for no other purpose
whatsoever. Tenant shall not, at any time, use or occupy, or suffer or permit
anyone to use or occupy, the Premises, or do or permit anything to be done in
the Premises or the Property, in any manner that may (a) violate any
“Certificate of Occupancy” (or comparable permit or license) for either or both
of the Premises and the Property; (b) cause, or be liable to cause, injury to,
or in any way impair the value or proper utilization of, all or any portion of
the Property or any equipment, facilities or systems therein; (c) constitute a
violation of the laws and requirements of any public authority or the
requirements of insurance bodies or the rules and regulations of the Property,
including, but not limited to, any covenant, condition or restriction
encumbering the Property; (d) exceed the load bearing capacity of the floor of
the Premises; (e) impair the character, reputation or appearance of the
Property; or (f) unreasonably inconvenience or disrupt the operations or
tenancies of other tenants or permitted users of the Property. Tenant has
answered the Tenant Disclosure, the nature of Tenant’s proposed business
operations at the Premises, which is intended to be, and shall be, relied upon
by Landlord. From time to time during the Term (but no more often than once in
any twelve month period unless Tenant is in default hereunder or unless Tenant
assigns this Lease or subleases all or any portion of the Premises, whether or
not in accordance with Section 8), Tenant shall provide an updated and current
Tenant Disclosure upon Landlord’s request.
4.2    Use of Common Areas. As used herein, “Common Areas” shall mean all areas
within the Property that are available for the common use of tenants of the
Property and that are not leased or held for the exclusive use of Tenant or
other tenants or licensees, including, but not limited to, parking areas,
driveways, sidewalks, loading areas, access roads, corridors, landscaping and
planted areas. Tenant shall have the nonexclusive right to use the Common Areas
for the purposes intended, subject to such reasonable rules and regulations as
Landlord may uniformly establish from time to time. Tenant shall not interfere
with the rights of any or all of Landlord, other tenants or licensees, or any
other person entitled to use the Common Areas. Without limitation of the
foregoing, Tenant shall not park or store any vehicles or trailers on, or
conduct truck loading and unloading activities in, the Common Areas in a manner
that unreasonably disturbs, disrupts or prevents the use of the Common Areas by
any or all of Landlord, other tenants or licensees or other persons entitled to
use the Common Areas. Landlord, from time to time, may change any or all of the
size, location, nature and use of any of the Common Areas although such changes
may result in inconvenience to Tenant, so long as such changes do not materially
and adversely affect Tenant’s use of the Premises. In addition to the foregoing,
Landlord may, at any time, close or suspend access to any Common Areas to
perform any acts in the Common Areas as, in Landlord’s reasonable judgment, are
desirable to improve or maintain either or both of the Premises and the
Property, or are required in order to satisfy Landlord’s obligations under this
Lease; provided, however, that Landlord shall use reasonable efforts to limit
any disruption of Tenant’s use and operation of the Premises in connection
therewith. Notwithstanding anything contained in this Lease to the contrary, if
at any time, Landlord determines, in its sole discretion, that the parking areas
at the Property are or have become overburdened, Landlord may allocate parking
on a proportionate basis or assign parking spaces among all tenants at the
Property.
4.3    Signage. Tenant shall not affix any sign of any size or character to any
portion of the Property, without prior written approval of Landlord, which
approval shall not be unreasonably withheld or delayed, and then only in
compliance with all applicable Laws, Easements and Landlord’s list of signage
specifications. Tenant shall remove all signs of Tenant upon the expiration or
earlier termination of this Lease and immediately repair any damage to either or
both of the Property and the Premises caused by, or resulting from, such
removal, or the installation or existence of the signs.
4.4    Security/Damage Deposit. Simultaneously with the execution and delivery
of this Lease, Tenant shall deposit with Landlord or Agent the sum set forth in
Section 1.10 above, in cash (the “Security”), representing security for the
performance by Tenant of the covenants and obligations hereunder. The Security
shall be held by Landlord or Agent, without interest, in favor of Tenant;
provided, however, that no trust relationship shall be deemed created thereby;
the Security may be commingled with other assets of Landlord; and Landlord shall
not be required to pay any interest on the Security. If Tenant defaults in the
performance of any of its covenants hereunder, Landlord or Agent may, without
notice to Tenant, apply all or any part of the Security to the cure of such
default or the payment of any sums then due from Tenant under this Lease
(including, but not limited to, amounts due under Section 22.2 of this Lease as
a consequence of termination of this Lease or Tenant’s right

-5-

--------------------------------------------------------------------------------



to possession), in addition to any other remedies available to Landlord. In the
event the Security is so applied, Tenant shall, upon demand, immediately deposit
with Landlord or Agent a sum equal to the amount so used. If Tenant fully and
faithfully complies with all the covenants and obligations hereunder, the
Security (or any balance thereof) shall be returned to Tenant within sixty (60)
days after the later to occur of (i) the date the Term expires or terminates or
(ii) delivery to Landlord of possession of the Premises. Landlord may deliver
the Security to any lender with a mortgage lien encumbering the Property or to
any Successor Landlord (defined below), and thereupon Landlord and Agent shall
be discharged from any further liability with respect to the Security.
5.CONDITION AND DELIVERY OF PREMISES.
5.1    Condition of Premises. Tenant agrees that Tenant is familiar with the
condition of both the Premises and the Property, and Tenant hereby accepts the
foregoing on an “AS-IS,” “WHERE-IS” basis, except as is otherwise expressly and
specifically described on Exhibit D attached hereto and incorporated herein by
this reference, it being understood that, if Landlord has agreed to perform any
tenant improvements in or to the Premises in consideration of Tenant’s entry
into this Lease (collectively, “Landlord’s Work”), all of Landlord’s Work shall
be described on Exhibit D. Tenant acknowledges that neither Landlord nor Agent,
nor any representative of Landlord, has made any representation or warranty as
to the condition of the foregoing or the suitability of the foregoing for
Tenant’s intended use. Tenant represents and warrants that Tenant has made its
own inspection of the foregoing. Neither Landlord nor Agent shall be obligated
to make any repairs, replacements or improvements (whether structural or
otherwise) of any kind or nature to the foregoing in connection with, or in
consideration of, this Lease, except as expressly and specifically set forth in
this Lease, including, but not limited to, Exhibit D.
5.2    Delay in Commencement. Landlord shall not be liable to Tenant if Landlord
fails to deliver possession of the Premises to Tenant on the Commencement Date
that is caused by events outside of Landlord’s control. The obligations of
Tenant under the Lease shall not be affected thereby, except that the
Commencement Date shall be delayed until Landlord delivers possession of the
Premises to Tenant, and the Term shall be extended by a period equal to the
number of days of delay in delivery of possession of the Premises to Tenant,
plus the number of days necessary to end the Term on the last day of a month.
5.3    Confirmation of Commencement Date. Upon Landlord’s delivery of
possession, and as a condition precedent to such delivery, of the Premises to
Tenant, Tenant shall deliver to Landlord a Confirmation of Commencement Date in
substantially the form attached hereto as Exhibit E.
6.SUBORDINATION; ESTOPPEL CERTIFICATES; ATTORNMENT.
6.1    Subordination and Attornment. This Lease is and shall be subject and
subordinate at all times to (a) all ground leases or underlying leases that may
now exist or hereafter be executed affecting either or both of the Premises and
the Property and (b) any mortgage or deed of trust that may now exist or
hereafter be placed upon, and encumber, any or all of (x) the Property; (y) any
ground leases or underlying leases for the benefit of the Property; and (z) all
or any portion of Landlord’s interest or estate in any of said items. Tenant
shall execute and deliver, within ten (10) days of Landlord’s request, and in
the form reasonably requested by Landlord (or its lender), any documents
evidencing the subordination of this Lease. Tenant hereby covenants and agrees
that Tenant shall attorn to any successor to Landlord.
6.2    Estoppel Certificate. Tenant agrees, from time to time and within ten
(10) days after request by Landlord, to deliver to Landlord, or Landlord’s
designee, an estoppel certificate stating such matters pertaining to this Lease
as may be reasonably requested by Landlord. Failure by Tenant to timely execute
and deliver such certificate shall constitute a Default, as defined below
(without any obligation to provide any notice thereof or any opportunity to cure
such failure to timely perform).
6.3    Transfer by Landlord. In the event of a sale or conveyance by Landlord of
the Property, the Landlord shall ensure that all obligations of the Landlord are
assumed by the Successor Landlord, and Landlord will be released from any future
liability for any of the covenants or conditions, express or implied, herein
contained in favor of Tenant and first arising or accruing after the effective
date of Landlord’s transfer of its interest in the Premises, and in such event
Tenant agrees to look solely to Landlord’s successor in interest (“Successor
Landlord”) with respect thereto and agrees to attorn to such successor.

-6-

--------------------------------------------------------------------------------



7.QUIET ENJOYMENT.
Subject to the provisions of this Lease, so long as Tenant pays all of the Rent
and performs all of its other obligations hereunder, Tenant shall not be
disturbed in its possession of the Premises by Landlord, Agent or any other
person lawfully claiming through or under Landlord; provided, however, in
addition to Landlord’s rights under Section 15 and elsewhere in this Lease,
Landlord and Landlord’s agents, employees, contractors and representatives shall
be provided reasonable access to the Premises such that Landlord and Landlord’s
agents, employees, contractors and representatives may perform the General
Maintenance Services (as hereinafter defined) without undue interruption, delay
or hindrance. This covenant shall be construed as a covenant running with the
Property and is not a personal covenant of Landlord. Tenant shall not
unreasonably interrupt, delay, prevent or hinder the performance of the General
Maintenance Services by or on behalf of Landlord. Notwithstanding the foregoing,
however, Tenant acknowledges and agrees that Landlord shall have the unfettered
and unilateral right to use portions of the Common Areas (inclusive of the roof
of the Building) for such purposes and uses as Landlord may desire; provided,
however, that in all events and under all circumstances, Landlord’s use of any
portion of the Common Areas shall not interfere, in any material respect, with
any or all of (a) Tenant’s rights to occupy and use the Common Areas (in the
manner and for the purposes contemplated hereunder); (b) Tenant’s right to
utilize the vehicular parking areas located on the Common Areas; and (c)
Tenant’s right(s) of access, ingress and egress to and from the Common Areas.
8.ASSIGNMENT AND SUBLETTING.
Tenant shall not (a) assign (whether directly or indirectly), in whole or in
part, this Lease, or (b) allow this Lease to be assigned, in whole or in part,
by operation of law or otherwise, including, without limitation, by transfer of
a controlling interest (i.e. greater than a 25% interest) of stock, membership
interests or partnership interests, or by merger or dissolution, which transfer
of a controlling interest, merger or dissolution shall be deemed an assignment
for purposes of this Lease, or (c) mortgage Tenant’s interest in either or both
of the Premises and this Lease or pledge its interest in this Lease, or (d)
sublet the Premises, in whole or in part, without (in the case of any or all of
(a) through (d) above) the prior written consent of Landlord (and Landlord’s
lender, if applicable), which consent shall not be unreasonably withheld or
delayed. In making its determination to provide or withhold its consent, it
shall be reasonable for Landlord to take into consideration both the business
experience and the financial condition of the surviving entity that shall
constitute its tenant after the occurrence of any of (a) through (d) above, and
Landlord may impose conditions precedent to the issuance of its consent (e.g.
delivery of a guarantee or other collateral, whether in the form of a security
deposit or otherwise). Tenant may, however, assign this Lease or sublease a
portion of the Premises to a wholly-owned subsidiary, provided that Tenant
advises Landlord (and Landlord’s lender, if applicable), in writing, in advance,
and otherwise complies with the succeeding provisions of this Section 8. In no
event shall any assignment or sublease ever release Tenant or any guarantor from
any obligation or liability hereunder; and in the case of any assignment,
Landlord shall retain all rights with respect to the Security. Any purported
assignment, mortgage, transfer, pledge or sublease made without the prior
written consent of Landlord (and Landlord’s lender, if applicable) shall be
absolutely null and void. No assignment of this Lease shall be effective and
valid unless and until the assignee executes and delivers to Landlord (and
Landlord’s lender, if applicable) any and all documentation reasonably required
by Landlord (and Landlord’s lender, if applicable) in order to evidence
assignee’s assumption of all obligations of Tenant hereunder. Regardless of
whether or not an assignee or sublessee executes and delivers any documentation
to Landlord pursuant to the preceding sentence, any assignee or sublessee shall
be deemed to have automatically attorned to Landlord in the event of any
termination of this Lease. If this Lease is assigned, or if the Premises (or any
part thereof) are sublet or used or occupied by anyone other than Tenant,
whether or not in violation of this Lease, Landlord or Agent may (without
prejudice to, or waiver of Landlord’s rights), collect Rent from the assignee,
subtenant or occupant. In the event of an assignment of this Lease and the
payment of consideration from the assignee to the Tenant in connection
therewith, fifty percent (50%) of such consideration shall be paid to Landlord.
With respect to the allocable portion of the Premises sublet, in the event that
the total rent and any other considerations received under any sublease by
Tenant is greater than (on a pro rata and proportionate basis) the total Rent
required to be paid, from time to time, under this Lease, Tenant shall pay to
Landlord fifty percent (50%) of such excess as received from any subtenant and
such amount shall be deemed a component of the Additional Rent.

-7-

--------------------------------------------------------------------------------



9.COMPLIANCE WITH LAWS.
9.1    Compliance with Laws. Tenant shall, at its sole expense (regardless of
the cost thereof), comply with all local, state and federal laws, rules,
regulations and requirements now or hereafter in force and all judicial and
administrative decisions in connection with the enforcement thereof
(collectively, “Laws”), pertaining to either or both of the Premises and
Tenant’s use and occupancy thereof, and including, but not limited to, all Laws
concerning or addressing matters of an environmental nature. If any license or
permit is required for the conduct of Tenant’s business in the Premises, Tenant,
at its expense, shall procure such license prior to the Commencement Date, and
shall maintain such license or permit in good standing throughout the Term.
Tenant shall give prompt notice to Landlord of any written notice it receives of
the alleged violation of any Law or requirement of any governmental or
administrative authority with respect to either or both of the Premises and the
use or occupation thereof.
9.2    Hazardous Materials. If, at any time or from time to time during the Term
(or any extension thereof), any Hazardous Material (defined below) is generated,
transported, stored, used, treated or disposed of at, to, from, on or in either
or both of the Premises and the Property by, or as a result of any act or
omission of, any or all of Tenant and any or all of Tenant’s Parties (defined
below): (i) Tenant shall, at its own cost, at all times comply (and cause all
Tenant’s Parties to comply) with all Laws relating to Hazardous Materials, and
Tenant shall further, at its own cost, obtain and maintain in full force and
effect at all times all permits and other approvals required in connection
therewith; (ii) Tenant shall promptly provide Landlord or Agent with complete
copies of all communications, permits or agreements with, from or issued by any
governmental authority or agency (federal, state or local) or any private entity
relating in any way to the presence, release, threat of release, or placement of
Hazardous Materials on or in the Premises or any portion of the Property, or the
generation, transportation, storage, use, treatment, or disposal at, on, in or
from the Premises, of any Hazardous Materials; (iii) Landlord, Agent and their
respective agents and employees shall have the right to either or both (x) enter
the Premises and (y) conduct appropriate tests, at Tenant’s expense, for the
purposes of ascertaining Tenant’s compliance with all applicable Laws or permits
relating in any way to the generation, transport, storage, use, treatment,
disposal or presence of Hazardous Materials on, at, in or from all or any
portion of either or both of the Premises and the Property; and (iv) upon
written request by Landlord or Agent, Tenant shall cause to be performed, and
shall provide Landlord with the results of, reasonably appropriate tests of air,
water or soil to demonstrate that Tenant complies with all applicable Laws or
permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from all or
any portion of either or both of the Premises and the Property. At Tenant’s sole
cost, Tenant will at all times during the Term (and at all times thereafter that
Tenant remains in possession of the Premises) take all reasonable measures to
prevent the release or discharge of Hazardous Materials at or from the Premises,
which measures shall include, but are not limited to, making regular inspections
of all areas, containers and apparatus in which Hazardous Materials are stored,
used, generated or otherwise present, and installing and maintaining appropriate
containment and secondary containment devices. This Section 9.2 does not
authorize the generation, transportation, storage, use, treatment or disposal of
any Hazardous Materials at, to, from, on or in the Premises in contravention of
this Section 9.2. Tenant covenants to investigate, clean up and otherwise
remediate, at Tenant’s sole expense, any release of Hazardous Materials caused,
contributed to, or created by any or all of (A) Tenant and (B) any or all of
Tenant’s officers, directors, members, managers, partners, invitees, agents,
employees, contractors or representatives (collectively, “Tenant’s Parties”)
during the Term. Such investigation and remediation shall be performed only
after Tenant has obtained Landlord’s prior written consent; provided, however,
that Tenant shall be entitled to respond (in a reasonably appropriate manner)
immediately to an emergency without first obtaining such consent, if Tenant
promptly thereafter delivers to Landlord written notice of the emergency and the
action taken to remedy it. All remediation shall be performed in strict
compliance with Laws and to the reasonable satisfaction of Landlord. Tenant
shall not enter into any settlement agreement, consent decree or other
compromise with respect to any claims relating to any Hazardous Materials in any
way connected to the Premises without first obtaining Landlord’s written consent
(which consent may be given or withheld in Landlord’s sole, but reasonable,
discretion) and affording Landlord the reasonable opportunity to participate in
any such proceedings. As used herein, the term, “Hazardous Materials,” shall
mean any waste, material or substance (whether in the form of liquids, solids or
gases, and whether or not airborne) that is or may be deemed to be or include a
pesticide, petroleum, asbestos, polychlorinated biphenyl, radioactive material,
urea formaldehyde or any other pollutant or contaminant that is or may be deemed
to be hazardous, toxic, ignitable, reactive, corrosive, dangerous, harmful or
injurious, or that presents a risk to public health or to the environment, and
that is or becomes regulated by any Law.
The undertakings, covenants and obligations imposed on Tenant under this Section
9.2 shall survive the termination or expiration of this Lease.

-8-

--------------------------------------------------------------------------------



Tenant Disclosure
Will you be required to make filings and notices or obtain permits as required
by Federal and/or State regulations for the operations at the proposed facility?
Specifically:
a. SARA Title III Section 312 (Tier II) reports                NO
b. SARA Title III Section 313 (Tier III) Form reports                NO
c. NPDES or SPDES stormwater discharge permit                NO
d. EPA Hazardous Waste Generator ID Number                YES    
List any chemicals and wastes that will be used and/or generated at the proposed
location. Routine office and cleaning supplies are not included. Provide a
detailed exhibit if necessary.
Chemical/Waste
Approximate Annual Quantity Used or Generated
Storage Container(s) Used (Drums, Cartons, Above Ground Tanks, etc.)
 
 
 
 
 
 
 
 
 
 
 
 



10.INSURANCE.
10.1    Insurance to be Maintained by Landlord. Landlord shall maintain: (a) a
commercial property insurance policy covering the Property (at its full
replacement cost), but excluding Tenant’s personal property; (b) commercial
general liability insurance covering Landlord for claims arising out of
liability for bodily injury, death, personal injury, advertising injury and
property damage occurring in and about the Property and otherwise resulting from
any acts and operations of Landlord, its agents and employees; (c) business
income/rental value insurance; and (d) any other insurance coverage deemed
appropriate by Landlord or required by Landlord’s lender. All of the coverages
described in (a) through (d) shall be determined from time to time by Landlord,
in its sole discretion. All insurance maintained by Landlord shall be in
addition to and not in lieu of the insurance required to be maintained by the
Tenant.
10.2    Insurance to be Maintained by Tenant. Tenant shall purchase, at its own
expense, and keep in force at all times from and after the date of this Lease,
the policies of insurance set forth below (collectively, “Tenant’s Policies”).
All Tenant’s Policies shall (a) be issued by an insurance company with a Best’s
rating/financial size category of A/VIII or better and otherwise reasonably
acceptable to Landlord and shall be licensed to do business in the state in
which the Property is located; (b) provide for deductible amounts that are
reasonably acceptable to Landlord (and its lender, if applicable) and (c)
otherwise be in such form, and include such coverages, as Landlord may
reasonably require. The Tenant’s Policies described in (i) and (ii) below shall
(1) provide coverage on an occurrence basis; (2) name Landlord (and its lender,
if applicable) as an additional insured; (3) provide coverage, to the extent
insurable, for the indemnity obligations of Tenant under this Lease; (4) contain
a separation of insured parties provision; (5) be primary, not contributing
with, and not in excess of, coverage that Landlord may carry. Certified copies
of Tenant’s Policies (or, at Landlord’s option, Certificates of Insurance and
applicable endorsements, including, without limitation, an "Additional Insured
Managers or Landlords of Premises" endorsement) shall be delivered to Landlord
prior to the Commencement Date and renewals thereof shall be delivered to
Landlord’s notice addresses prior to the applicable expiration date of each
Tenant’s Policy. In the event that Tenant fails, at any time or from time to
time, to comply with the requirements of the preceding sentence, Landlord may
(x) order such insurance and charge the cost thereof to Tenant, which amount
shall be payable by Tenant to Landlord upon demand, as Additional Rent or (y)

-9-

--------------------------------------------------------------------------------



impose on Tenant, as Additional Rent, a monthly delinquency fee, for each month
during which Tenant fails to comply with the foregoing obligation, in an amount
equal to five percent (5%) of the Base Rent then in effect. Tenant shall give
prompt notice to Landlord and Agent of any bodily injury, death, personal
injury, advertising injury or property damage occurring in and about the
Property. Tenant shall provide written notice to Landlord in accordance with
Section 24.2 below prior to the cancelation or material modification of any of
Tenant’s Policies.
Tenant shall purchase and maintain, throughout the Term, a Tenant’s Policy(ies)
of (i) commercial general liability insurance, including personal injury and
property damage, in the amount of not less than $2,000,000.00 per occurrence,
and $3,000,000.00 annual general aggregate, per location (these limits may be
achieved by a combination of a primary policy and an excess or umbrella
liability policy); (ii) business auto liability insurance covering Tenant,
against any personal injuries or deaths of persons and property damage based
upon or arising out of the ownership, use, occupancy or maintenance of a motor
vehicle at the Premises and all areas appurtenant thereto in the amount of not
less than $1,000,000, combined single limit; (iii) commercial property insurance
covering Tenant’s personal property (at its full replacement cost); (iv)
workers’ compensation insurance per the applicable state statutes covering all
employees of Tenant ; and (v) if Tenant handles, stores or utilizes Hazardous
Materials in its business operations, pollution legal liability insurance with
limits acceptable to Landlord.
10.3    Waiver of Subrogation. Notwithstanding anything to the contrary in this
Lease, each of Landlord and Tenant hereby waives any and all claims against the
other for Losses to the extent they are insured against or required to be
insured against under this Lease; including, but not limited to, Losses,
deductibles or self-insured retentions covered by Landlord’s or Tenant’s
commercial property, business income/extra expense/rental value insurance,
commercial general liability, business auto liability, workers’ compensation or
employers’ liability policies. The risk to be borne by each of Landlord and
Tenant shall also include the satisfaction of any deductible (or self-insured
retention) amounts required amounts to be paid under the applicable insurance
carried by the party incurring the Loss, and each of Landlord and Tenant agrees
that the other shall not be responsible for satisfaction of such deductible (or
self-insured amount); provided, however, that this limitation will not preclude
Landlord from including deductibles it incurs as an Operating Expense as
described in Section 3.1.1 above. The waivers set forth in this Section 10.8
shall apply if the damage would have been covered by a normal and customary “all
risks” or “special form” property insurance policy, even if the party suffering
the damage fails to maintain such coverage. Each of Landlord’s and Tenant’s
respective insurance policies shall include a waiver of all rights of
subrogation by the insurance carrier against the other party, its agents and
employees. .
11.ALTERATIONS.
Tenant may, from time to time, at its expense, make alterations or improvements
in and to the Premises (hereinafter collectively referred to as “Alterations”),
provided that Tenant first obtains the written consent of Landlord. All of the
following shall apply with respect to all Alterations: (a) the Alterations are
non-structural and the structural integrity of the Property shall not be
affected; (b) the Alterations are to the interior of the Premises; (c) the
proper functioning of the mechanical, electrical, heating, ventilating,
air-conditioning (“HVAC”), sanitary and other service systems of the Property
shall not be affected and the usage of such systems by Tenant shall not be
increased; and (d) Tenant shall have appropriate insurance coverage, reasonably
satisfactory to Landlord, regarding the performance and installation of the
Alterations. Additionally, before proceeding with any Alterations, Tenant shall
(i) at Tenant’s expense, obtain all necessary governmental approvals, permits
and certificates for the commencement and prosecution of Alterations; (ii) if
Landlord’s consent is required for the planned Alteration, submit to Landlord,
for its written approval, working drawings, plans and specifications and all
approvals, permits and certificates for the work to be done and Tenant shall not
proceed with such Alterations until it has received Landlord’s approval (if
required); and (iii) cause those contractors, materialmen and suppliers engaged
to perform the Alterations to deliver to Landlord certificates of insurance (in
a form reasonably acceptable to Landlord) evidencing policies of commercial
general liability insurance and workers’ compensation insurance. Such insurance
policies shall satisfy all obligations imposed under Section 10.1. Tenant, at
its sole expense, shall cause the Alterations to be performed in compliance with
all applicable approvals, permits, Laws and requirements of public authorities,
and with Landlord’s reasonable rules and regulations or any other restrictions
that Landlord may impose on the Alterations and free of all construction liens
and all other liens or encumbrances. Tenant shall cause the Alterations to be
diligently performed in a good and workmanlike manner, using new materials and
equipment at least equal in quality and class to the standards for the Property
established by Landlord. With respect to any and all Alterations for which
Landlord’s consent is required, Tenant shall provide Landlord with “as built”
plans (upon completion), copies of all construction contracts, governmental
approvals, permits and certificates and proof of

-10-

--------------------------------------------------------------------------------



payment for all labor and materials, including, without limitation, copies of
paid invoices and final lien waivers. If Landlord’s consent to any Alterations
is required, and Landlord provides that consent, then at the time Landlord so
consents, Landlord shall also advise Tenant whether or not Landlord shall
require that Tenant remove such Alterations at the expiration or termination of
this Lease. If Landlord requires Tenant to remove the Alterations, then, during
the remainder of the Term, Tenant shall be responsible for the maintenance of
appropriate commercial property insurance (pursuant to Section 10.2) therefor;
however, if Landlord shall not require that Tenant remove the Alterations, such
Alterations shall constitute Landlord’s Property (defined below) and Landlord
shall be responsible for the insurance thereof, pursuant to Section 10.1.




12.LANDLORD’S AND TENANT’S PROPERTY.
All fixtures, machinery, equipment, improvements and appurtenances attached to,
or built into, the Premises at the commencement of, or during the Term, whether
or not placed there by or at the expense of Tenant, shall become and remain a
part of the Premises; shall be deemed the property of Landlord (the “Landlord’s
Property”), without compensation or credit to Tenant; and shall not be removed
by Tenant at the Expiration Date unless Landlord requires their removal
(including, but not limited to, Alterations pursuant to Section 11). Further,
any personal property in the Premises on the Commencement Date, movable or
otherwise, unless installed and paid for by Tenant, shall also constitute
Landlord’s Property and shall not be removed by Tenant. For purposes of this
Lease, any references to “Tenant’s Property” shall mean any personal property
for which Tenant has itself paid or manufactured, together with any machinery
and equipment for which Tenant has paid and that is not attached to, or built
into, the Premises. In no event shall Tenant remove any of the following
materials or equipment without Landlord’s prior written consent (which consent
may be given or withheld in Landlord’s sole discretion): any power wiring or
power panels, lighting or lighting fixtures, wall or window coverings, carpets
or other floor coverings, heaters, air conditioners or any other HVAC equipment,
fencing or security gates, or other similar building operating equipment and
decorations. At or before the Expiration Date, or the date of any earlier
termination, Tenant, at its expense, shall remove from the Premises all of
Tenant’s Property and any Alterations that Landlord requires be removed pursuant
to Section 11, and Tenant shall repair (to Landlord’s reasonable satisfaction)
any damage to the Premises or the Property resulting from either or both of such
installation and removal. Any other items of Tenant’s Property that remain in
the Premises after the Expiration Date, or following an earlier termination
date, may, at the option of Landlord, be deemed to have been abandoned, and in
such case, such items of Tenant’s Property may be retained by Landlord as its
property or be disposed of by Landlord, in Landlord’s sole and absolute
discretion and without accountability, at Tenant’s expense. Notwithstanding the
foregoing, if Tenant is in default under the terms of this Lease, Tenant may
remove Tenant’s Property from the Premises only upon the express written
direction of Landlord.
13.REPAIRS AND MAINTENANCE.
13.1    Tenant Repairs and Maintenance.
13.1.1    Tenant Responsibilities. Except for events of damage, destruction or
casualty to the Premises or Property (which are addressed in Section 18),
throughout the Term, Tenant shall, at its sole cost and expense: (i) both (x)
maintain and preserve, in a good and safe condition, repair and appearance (the
“Required Condition”), and (y) perform any and all repairs and replacements
required in order to so maintain and preserve, in the Required Condition, the
Premises and the fixtures and appurtenances therein (including, but not limited
to, the Premises’ plumbing and HVAC systems, floor/slab, all doors, overhead or
otherwise, glass and levelers located in the Premises or otherwise available in
the Property for Tenant’s sole use; and excluding, however, only those specific
components of the Premises for which Landlord is expressly responsible under
Section 13.1.4); and (ii) except to the extent Landlord elects to repair and
maintain the HVAC systems as part of General Maintenance Services, maintain, in
full force and effect, a preventative maintenance and service contract with a
reputable service provider for quarterly maintenance of the HVAC systems of the
Premises (the “HVAC Maintenance Contract”). In the event the HVAC unit(s) need
to be replaced during the term of this Lease, Landlord agreed to pay for the
HVAC replacement and amortize over the useful life the cost of the

-11-

--------------------------------------------------------------------------------



replacement HVAC back to Tenant over the term and any extensions thereof. In
addition to Tenant’s obligations under (i) and (ii) above, Tenant shall also be
responsible for all costs and expenses incurred to perform any and all repairs
and replacements (whether structural or non-structural; interior or exterior;
and ordinary or extraordinary), in and to the Premises and the Property and the
facilities and systems thereof, if and to the extent that the need for such
repairs or replacements arises directly or indirectly from any act, omission,
misuse, or neglect of any or all of Tenant, any of its subtenants, any Tenant’s
Parties, or others entering into, or utilizing, all or any portion of the
Premises for any reason or purpose whatsoever, including, but not limited to (a)
the performance or existence of any Alterations, (b) the installation, use or
operation of Tenant’s Property in the Premises; and (c) the moving of Tenant’s
Property in or out of the Property (collectively, “Tenant-Related Repairs”). All
such repairs or replacements required under this Section 13.1.1 shall be subject
to the supervision and control of Landlord, and all repairs and replacements
shall be made with materials of equal or better quality than the items being
repaired or replaced.
13.1.2    General Maintenance Services. Notwithstanding any of the foregoing,
however, from time to time during the Term, Landlord may elect, in its sole
discretion and by delivery of written notice to Tenant, to perform on behalf of
Tenant, all or some portion of the repairs, maintenance, restoration and
replacement in and to the Premises required to be performed by Tenant under this
Lease (any such repairs, maintenance, restoration and/or replacement activities
that Landlord elects to perform on behalf of Tenant are herein collectively
referred to as “General Maintenance Services”). Tenant shall reimburse Landlord
for the cost or value of all General Maintenance Services provided by Landlord
as Additional Rent, simultaneously with the payment of Operating Expenses as
part of Estimated Additional Rent (on a monthly estimated basis subject to
annual reconciliation, as described in Section 3.2 above). Unless and until
Landlord affirmatively elects to provide General Maintenance Services, nothing
contained herein shall be construed to obligate Landlord to perform any General
Maintenance Services or, except as otherwise expressly provided in Section
13.1.4, to repair, maintain, restore or replace any portion of the Premises.
Landlord may from time to time, in its sole discretion, (x) reduce or expand the
scope of the General Maintenance Services that Landlord has elected to provide
or (y) revoke its election to provide any or all of the General Maintenance
Services, in either event, upon delivery of not less than thirty (30) days’
prior written notice to Tenant.
13.1.3    HVAC Maintenance Contract. Tenant shall also maintain, in full force
and effect, a preventative maintenance and service contract with a reputable,
fully licensed and insured/bonded third-party service provider for maintenance
of the HVAC systems of the Premises (the “HVAC Maintenance Contract”). The terms
and provisions of any HVAC Maintenance Contract shall require that the service
provider maintain the Premises’ HVAC system in accordance with the
manufacturer’s recommendations and be reasonably acceptable to Landlord and
shall otherwise in accordance with normal, customary and reasonable practices in
the geographic area in which the Premises is located and for HVAC systems
comparable to the Premises’ HVAC system, but not less than quarterly
preventative maintenance visits. If Landlord does not elect to repair and
maintain the HVAC systems as part of General Maintenance Services, or revokes
such election at any time after having made such election, then, within 30 days
following either (a) the Commencement Date or (b) the date on which Landlord
advises Tenant that Landlord will no longer provide General Maintenance Services
for the HVAC system, whichever date is applicable, Tenant shall procure and
deliver to Landlord the HVAC Maintenance Contract. Thereafter, Tenant shall
provide to Landlord a copy of renewals or replacements of such HVAC Maintenance
Contract no later than 30 days prior to the then-applicable expiration date of
the existing HVAC Maintenance Contract. If Tenant fails to timely deliver to
Landlord the HVAC Maintenance Contract (or any applicable renewal or replacement
thereof), then Landlord shall have the right to contract directly for the
periodic maintenance of the HVAC systems in the Premises and to charge the cost
thereof back to Tenant as Additional Rent.
13.1.4    Landlord Repairs. Notwithstanding anything to the contrary state
herein, Landlord shall repair, replace and restore the (a) foundation, exterior
and interior load-bearing walls, roof structure and roof covering of the
Property and be responsible for the inspection, preventative maintenance when
necessary of the HVAC systems, and (b) the Common Areas; provided, however, that
in the case of both (a) and (b): (i) all costs and expenses so incurred by
Landlord to repair, replace and restore the above items shall constitute
Operating Expenses; provided, however, that with respect to any costs incurred
in the replacement context, those costs shall not constitute an Operating
Expense except to the extent that such costs so qualify under Section 3.1; and
(ii) notwithstanding (i) above, in the event that any such repair, replacement
or restoration is a Tenant-Related Repair, then Tenant shall be required to
reimburse Landlord for all costs

-12-

--------------------------------------------------------------------------------



and expenses that Landlord incurs in order to perform such Tenant-Related
Repair, and such reimbursement shall be paid, in full, within 10 days after
Landlord’s delivery of demand therefor.
14.UTILITIES.
Tenant shall purchase all utility services and shall provide for scavenger,
cleaning and extermination services. As provided in Section 3.1.1. above,
utility charges may be included within Operating Expenses; nevertheless, at
Landlord’s election or with Landlord’s consent, (a) Tenant may pay the utility
charges for its Premises directly to the utility or municipality providing such
service, and in that event all charges shall be paid by Tenant before they
become delinquent; and (b) Landlord may directly bill Tenant for Tenant’s
Proportionate Share of utility expenses when and as such expenses are incurred.
Tenant shall be solely responsible for the repair and maintenance of any meters
necessary in connection with such utility services to the Premises. Tenant’s use
of electrical energy in the Premises shall not, at any time, exceed the capacity
of either or both of (x) any of the electrical conductors and equipment in or
otherwise servicing the Premises; and (y) the HVAC systems of either or both of
the Premises and the Property.
If Landlord is required by law to perform energy benchmarking of the Premises,
Tenant hereby authorizes Landlord to obtain information, from time to time
throughout the Term, regarding Tenant's utility and energy usage at the Premises
directly from the applicable utility providers and Tenant shall execute, within
five (5) days of Landlord's request, any additional documentation required by
any applicable utility provider evidencing such authorization.  Further,
throughout the Term, (i) within five (5) days of Landlord's request, Tenant
shall provide to Landlord all requested information regarding Tenant's utility,
energy and space usage at the Premises, and (ii) upon Landlord's delivery to
Tenant of written request, Tenant shall deliver to Landlord copies of its
utilities bills for the immediately preceding twelve (12) calendar months.
15.INVOLUNTARY CESSATION OF SERVICES.
Landlord reserves the right, without any liability to Tenant and without
affecting Tenant’s covenants and obligations hereunder, to stop service of any
or all of the HVAC, electric, sanitary, elevator (if any), and other systems
serving the Premises, or to stop any other services required by Landlord under
this Lease, whenever and for so long as may be necessary by reason of (i)
accidents, emergencies, strikes, or the making of repairs or changes which
Landlord or Agent, in good faith, deems necessary or (ii) any other cause beyond
Landlord’s reasonable control. Further, it is also understood and agreed that
Landlord or Agent shall have no liability or responsibility for a cessation of
services to the Premises or to the Property that occurs as a result of causes
beyond Landlord’s or Agent’s reasonable control. No such interruption of service
shall be deemed an eviction or disturbance of Tenant’s use and possession of the
Premises or any part thereof, or render Landlord or Agent liable to Tenant for
damages, or relieve Tenant from performance of Tenant’s obligations under this
Lease, including, but not limited to, the obligation to pay Rent; provided,
however, that if any interruption of services persists for a period in excess of
five (5) consecutive business days Tenant shall, as Tenant’s sole remedy, be
entitled to a proportionate abatement of Rent to the extent, if any, of any
actual loss of use of the Premises by Tenant.
16.LANDLORD’S RIGHTS.
Landlord, Agent and their respective agents, employees and representatives shall
have the right to enter and/or pass through the Premises at any time or times
upon reasonable prior notice (except in the event of emergency): (a) to examine
and inspect the Premises and to show them to actual and prospective lenders,
prospective purchasers or mortgagees of the Property or providers of capital to
Landlord and its affiliates; and in connection with the foregoing, to install a
sign at or on the Property to advertise the Property for lease or sale; (b) to
make such repairs, alterations, additions and improvements in or to all or any
portion of either or both of the Premises and the Property, or the Property’s
facilities and equipment as Landlord is required or desires to make. During the
period of nine (9) months prior to the Expiration Date (or at any time, if
Tenant has vacated or abandoned the Premises or is otherwise in default under
this Lease), Landlord and its agents may exhibit the Premises to prospective
tenants. Additionally, Landlord and Agent shall have the following rights with
respect to the Premises, exercisable without notice to Tenant, without liability
to Tenant, and without being deemed an eviction or disturbance of Tenant’s use
or possession of the Premises or giving rise to any claim for setoff or
abatement of Rent: (i) to have pass keys, access cards, or both, to the
Premises; and (ii) to decorate, remodel, repair, alter or otherwise prepare the
Premises for reoccupancy at any time after Tenant vacates

-13-

--------------------------------------------------------------------------------



or abandons the Premises for more than thirty (30) consecutive days or without
notice to Landlord of Tenant’s intention to reoccupy the Premises.
17.NON-LIABILITY AND INDEMNIFICATION; FORCE MAJEURE.
17.1    Non-Liability. Subject to Landlord’s indemnity under Section 17.3, none
of the Landlord Indemnified Parties (defined below) shall be liable to Tenant
for any Loss to Tenant or to any other person, or to its or their property,
irrespective of the cause of such Loss. In the event that Landlord’s indemnity
under Section 17.3 is applicable, it shall apply only as and to the specific
extent expressly provided in Section 17.3. Further, none of the Landlord
Indemnified Parties shall be liable to Tenant or to any other person (a) for any
damage caused by other tenants or persons in, upon or about the Property, or
caused by operations in construction of any public or quasi-public work; (b)
with respect to matters for which Landlord is liable, for consequential,
punitive or indirect damages, including those purportedly arising out of any
loss of use of the Premises or any equipment or facilities therein by Tenant or
any person claiming through or under Tenant; (c) for any defect, latent or
otherwise, in the Premises or the Property; or (d) for injury or damage to
person or property caused by fire, or theft, or resulting from the operation of
heating or air conditioning or lighting apparatus, or from falling plaster, or
from steam, gas, electricity, water, rain, snow, ice, or dampness, that may leak
or flow from any part of the Property, or from the pipes, appliances or plumbing
work of the same.
17.2    Tenant Indemnification. Except in the event of, and to the extent of,
Landlord’s gross negligence, sole negligence or willful misconduct, Tenant
hereby indemnifies, defends, and holds Landlord, Agent, Landlord’s members and
their respective affiliates, owners, partners, members, directors, officers,
agents and employees (collectively, “Landlord Indemnified Parties”) harmless
from and against any and all Losses (defined below) arising from or in
connection with any or all of: (a) the conduct or management of the Premises or
any business therein, or any work or Alterations done, or any condition created
by any or all of Tenant and Tenant’s Parties in or about the Premises, or the
Property, during the Term or during the period of time, if any, prior to the
Commencement Date that Tenant has possession of, or is given access to, the
Premises; (b) any act, omission or negligence of any or all of Tenant and
Tenant’s Parties; (c) any accident, injury or damage whatsoever occurring in, at
or upon either or both of the Property and the Premises and caused by any or all
of Tenant and Tenant’s Parties. Tenant also indemnifies, defends, and holds the
Landlord Indemnified Parties harmless from and against any and all Losses
arising from or in connection with any or all of: (i) any breach by Tenant of
any or all of its warranties, representations and covenants under this Lease;
(ii) any actions necessary to protect Landlord’s interest under this Lease in a
bankruptcy proceeding or other proceeding under the Bankruptcy Code; (iii) the
creation or existence, or release of any Hazardous Materials in, at, on or under
the Premises or the Property, if and to the extent brought to the Premises or
the Property or caused by Tenant or any Tenant’s parties; and (iv) any violation
or alleged violation by any or all of Tenant and Tenant’s Parties of any Law.
The obligations of Tenant in the two prior sentences are referred to
collectively as “Tenant’s Indemnified Matters.” In case any action or proceeding
is brought against any or all of Landlord and the Landlord Indemnified Parties
by reason of any of Tenant’s Indemnified Matters, Tenant, upon notice from any
or all of Landlord, Agent or any Superior Party (defined below), shall resist
and defend such action or proceeding by counsel reasonably satisfactory to, or
selected by, Landlord. The term “Losses” shall mean all claims, demands,
expenses, actions, judgments, damages (actual, but except in connection with
third party tort claims, or government claims, not indirect, special,
consequential, or punitive), natural resource damages, penalties, fines,
liabilities, losses of every kind and nature, suits, administrative proceedings,
costs and fees, including, without limitation, attorneys’ and consultants’
reasonable fees and expenses, and the costs of investigation, cleanup,
remediation, removal and restoration, that are in any way related to any matter
covered by the foregoing indemnity. The provisions of this Section 17.2 shall
survive the expiration or termination of this Lease.
17.3    Landlord Indemnification and Limitation of Landlord’s Liability.
Landlord hereby indemnifies, defends and holds Tenant harmless from and against
any and all Losses actually suffered or incurred by Tenant as the sole and
direct result of Landlord’s gross negligence, sole negligence or willful
misconduct. Notwithstanding anything to the contrary set forth in this Lease,
however, in all events and under all circumstances, the liability of Landlord to
Tenant, whether under this Section 17.3 or any other provision of this Lease,
shall be limited to the interest of Landlord in the Property, and Tenant agrees
to look solely to Landlord’s interest in the Property for the recovery of any
judgment or award against Landlord, it being intended that Landlord shall not be
personally liable for any judgment or deficiency. The provisions of this Section
17.3 shall survive the expiration or termination of this Lease.

-14-

--------------------------------------------------------------------------------



17.4    Force Majeure. Each of the obligations of Tenant (except the obligation
to pay Rent and the obligation to maintain insurance, and provide evidence
thereof, in accordance with Section 10.2) and each of the obligations of
Landlord, shall be excused, and neither Landlord nor Tenant shall have any
liability whatsoever to the other, to the extent that any failure to perform, or
delay in performing such obligation arises out of either or both of (a) any
labor dispute, governmental preemption of property in connection with a public
emergency or shortages of fuel, supplies, or labor, or any other cause, whether
similar or dissimilar, beyond Landlord’s or Tenant’s, as the case may be,
reasonable control; or (b) any failure or defect in the supply, quantity or
character of utilities furnished to the Premises, or by reason of any
requirement, act or omission of any public utility or others serving the
Property, beyond Landlord’s or Tenant’s, as the case may be, reasonable control.
18.DAMAGE OR DESTRUCTION.
18.1    Notification and Repair; Rent Abatement. Tenant shall give prompt notice
to Landlord and Agent of (a) any fire or other casualty to the Premises or the
Property, and (b) any damage to, or defect in, any part or appurtenance of the
Property’s sanitary, electrical, HVAC, elevator or other systems located in or
passing through the Premises or any part thereof. Subject to the provisions of
Section 18.2 below, if either or both of the Property and the Premises is
damaged by fire or other insured casualty, Landlord shall repair (or cause Agent
to repair) the damage and restore and rebuild the Property and/or the Premises
(except Tenant’s Property) with reasonable dispatch after the adjustment of the
insurance proceeds attributable to such damage. Landlord (or Agent, as the case
may be) shall use its diligent and good faith efforts to make such repair or
restoration promptly and in such manner as not to unreasonably interfere with
Tenant’s use and occupancy of the Premises, but Landlord or Agent shall not be
required to do such repair or restoration work except during normal business
hours of business days. Provided that any damage to either or both of the
Property and the Premises is not caused by, or is not the result of acts or
omissions by, any or all of Tenant and Tenant’s Parties, if (i) the Property is
damaged by fire or other casualty thereby causing the Premises to be
inaccessible or (ii) the Premises are partially damaged by fire or other
casualty, the Rent shall be proportionally abated to the extent of any actual
loss of use of the Premises by Tenant.
18.2    Total Destruction. If the Property or the Premises shall be totally
destroyed by fire or other casualty, or if the Property shall be so damaged by
fire or other casualty that (in the reasonable opinion of a reputable contractor
or architect designated by Landlord): (i) its repair or restoration of the
Premises requires more than one hundred eighty (180) days or (ii) such repair or
restoration requires the expenditure of more than (a) eighty percent (80%) of
the full insurable value of the Premises on file with Landlord’s insurer
immediately prior to the casualty or (b) fifty percent (50%) of the full
insurable value of the Property immediately prior to the casualty, Landlord and
Tenant shall each have the option to terminate this Lease (by so advising the
other, in writing) within ten (10) days after said contractor or architect
delivers written notice of its opinion to Landlord and Tenant, but in all events
prior to the commencement of any restoration of the Premises or the Property by
Landlord. Additionally, if the damage (x) is less than the amount stated in (ii)
above, but more than ten percent (10%) of the full insurable value of the
Property; and (y) occurs during the last two years of Lease Term, then Landlord,
and Tenant, shall have the option to terminate this Lease pursuant to the notice
and within the time period established pursuant to the immediately preceding
sentence. In the event of a termination pursuant to either of the preceding two
(2) sentences, the termination shall be effective as of the date upon which
either Landlord or Tenant, as the case may be, receives timely written notice
from the other terminating this Lease pursuant to the preceding two (2)
sentences. If neither Landlord nor Tenant timely delivers a termination notice,
this Lease shall remain in full force and effect. Notwithstanding the foregoing,
if (A) any holder of a mortgage or deed of trust encumbering the Property or
landlord pursuant to a ground lease encumbering the Property (collectively,
“Superior Parties”) or other party entitled to the insurance proceeds fails to
make such proceeds available to Landlord in an amount sufficient for restoration
of the Premises or the Property, or (B) the issuer of any commercial property
insurance policies on the Property fails to make available to Landlord
sufficient proceeds for restoration of the Premises or the Property, then
Landlord may, at Landlord’s sole option, terminate this Lease by giving Tenant
written notice to such effect within 30 days after Landlord receives notice from
the Superior Party or insurance company, as the case may be, that such proceeds
shall not be made available, in which event the termination of this Lease shall
be effective as of the date Tenant receives written notice from Landlord of
Landlord’s election to terminate this Lease. Landlord shall have no liability to
Tenant for, and Tenant shall not be entitled to terminate this Lease by virtue
of, any delays in completion of repairs and restoration. For purposes of this
Section 18.2 only, “full insurable value” shall mean replacement cost, less the
cost of footings, foundations and other structures below grade.

-15-

--------------------------------------------------------------------------------



19.EMINENT DOMAIN.
If the whole, or any substantial (as reasonably determined by Landlord) portion,
of the Property is taken or condemned for any public use under any Law or by
right of eminent domain, or by private purchase in lieu thereof, and such taking
would prevent or materially interfere with the Permitted Use of the Premises,
this Lease shall terminate effective when the physical taking of said Premises
occurs. If less than a substantial portion of the Property is so taken or
condemned, or if the taking or condemnation is temporary (regardless of the
portion of the Property affected), this Lease shall not terminate, but the Rent
payable hereunder shall be proportionally abated to the extent of any actual
loss of use of the Premises by Tenant. Landlord shall be entitled to any and all
payment, income, rent or award, or any interest therein whatsoever, which may be
paid or made in connection with such a taking or conveyance, and Tenant shall
have no claim against Landlord, or the condemning authority for the value of any
unexpired portion of this Lease. Notwithstanding the foregoing, any compensation
specifically and independently awarded to Tenant for relocation expenses, or for
Tenant’s Property, shall be the property of Tenant, provided that such award
does not diminish or otherwise adversely affect any award to Landlord.
20.SURRENDER AND HOLDOVER.
On the last day of the Term, or upon any earlier termination of this Lease,: (a)
Tenant shall quit and surrender the Premises to Landlord “broom-clean” (as
defined by Exhibit B attached hereto and incorporated herein by reference), and
in a condition that would reasonably be expected in Landlord’s sole discretion,
with normal and customary use in accordance with (i) prudent operating practices
and (ii) the covenants and requirements imposed under this Lease, subject only
to ordinary wear and tear (as is attributable to deterioration by reason of time
and use, in spite of Tenant’s reasonable care), and such damage or destruction
as Landlord is required to repair or restore under this Lease; (b) Tenant shall
remove all of Tenant’s Property therefrom, except as otherwise expressly
provided in this Lease; and (c) Tenant shall surrender to Landlord any and all
keys, access cards, computer codes or any other items used to access the
Premises. Landlord shall be permitted to inspect the Premises in order to verify
compliance with this Section 20 at any time prior to (x) the Expiration Date,
(y) the effective date of any earlier termination of this Lease, or (z) the
surrender date otherwise agreed to in writing by Landlord and Tenant. The
obligations imposed under the first sentence of this Section 20 shall survive
the termination or expiration of this Lease. If Tenant remains in possession
after the Expiration Date hereof or after any earlier termination date of this
Lease or of Tenant’s right to possession: (A) Tenant shall be deemed a
tenant-at-will; (B) Tenant shall pay the current rent amount for the first
thirty (30) days and 150% of the aggregate of all Rent last prevailing hereunder
for the remainder of the tenant-at-will period, and also shall pay all actual
damages sustained by Landlord, directly by reason of Tenant’s remaining in
possession after the expiration or termination of this Lease; (C) there shall be
no renewal or extension of this Lease by operation of law; and (D) the
tenancy-at-will may be terminated by either party hereto upon 30 days’ prior
written notice given by the terminating party to the non-terminating party. The
provisions of this Section 20 shall not constitute a waiver by Landlord of any
re-entry rights of Landlord provided hereunder or by Law and shall survive the
expiration or sooner termination of this Lease.
21.EVENTS OF DEFAULT.
21.1    Bankruptcy of Either Party. It shall be a default by either Party under
this Lease (“Default” or “Event of Default”) if the Defaulting Party makes an
assignment for the benefit of creditors, or files a voluntary petition under any
state or federal bankruptcy (including the United States Bankruptcy Code) or
insolvency law, or an involuntary petition is filed against the Defaulting Party
under any state or federal bankruptcy (including the United States Bankruptcy
Code) or insolvency law that is not dismissed within ninety (90) days after
filing, or whenever a receiver of the Defaulting Party of or for the property of
the Defaulting Party shall be appointed, or Defaulting Party admits it is
insolvent or is not able to pay its debts as they mature.
21.2    Default Provisions. In addition to any Default arising under Section
21.1 above, each of the following shall constitute a Default: (a) if Tenant
fails to pay Rent or any other payment when due hereunder within five (5) days
after written notice from Landlord of such failure to pay on the due date;
provided, however, that if in any consecutive twelve (12) month period, Tenant
shall, on two (2) separate occasions, fail to pay any installment of Rent on the
date such installment of Rent is due, then, on the third such occasion and on
each occasion thereafter on which Tenant shall fail to pay an installment of
Rent on the date such installment of Rent is due, Landlord shall be relieved
from any obligation to provide notice to Tenant, and

-16-

--------------------------------------------------------------------------------



Tenant shall then no longer have a five day period in which to cure any such
failure; (b) if Tenant fails, whether by action or inaction, to timely comply
with, or satisfy, any or all of the obligations imposed on Tenant under this
Lease (other than the obligation to pay Rent) for a period of thirty (30) days
after Landlord’s delivery to Tenant of written notice of such default under this
Section 21.2(b); provided, however, that if the default cannot, by its nature,
be cured within such thirty (30) day period, but Tenant commences and diligently
pursues a cure of such default promptly within the initial thirty (30) day cure
period, then Landlord shall not exercise its remedies under Section 22 unless
such default remains uncured for more than sixty (60) days after the initial
delivery of Landlord’s original default notice; and, at Landlord’s election, (c)
if Tenant vacates or abandons the Premises during the Term. (d) It shall be an
automatic Event of Default under this Lease (for which no notice or cure period
shall be required) in the event that (i) Tenant transfers all of some portion of
its assets to another party, regardless of a.) the nature of the assets and b.)
whether that transferee is an affiliate of Tenant or an unrelated third party,
and (ii) as a result (directly or indirectly) of such transfer, Tenant no longer
has sufficient assets to permit Tenant to timely and fully satisfy the
obligations (monetary or otherwise) imposed on it under this Lease.
22.RIGHTS AND REMEDIES.
22.1    Landlord’s Cure Rights Upon Default of Tenant. If a Default occurs, then
Landlord may (but shall not be obligated to) cure or remedy the Default for the
account of, and at the expense of, Tenant, but without waiving such Default.
22.2    Landlord’s Remedies. In the event of any Default by Tenant under this
Lease, Landlord, at its option, may, in addition to any and all other rights and
remedies provided in this Lease or otherwise at law or in equity, do or perform
any or all of the following:
22.2.1    Terminate this Lease and/or Terminate Tenant’s right to possession of
the Premises by any lawful means, in which case this Lease shall terminate and
Tenant shall immediately surrender possession to Landlord. In such event,
Landlord shall be entitled to recover from Tenant all of: (i) the unpaid Rent
that is accrued and unpaid as of the date on which this Lease is terminated;
(ii) the worth, at the time of award, of the amount by which (x) the unpaid Rent
that would otherwise be due and payable under this Lease (had this Lease not
been terminated) for the period of time from the date on which this Lease is
terminated through the Expiration Date exceeds (y) the amount of such rental
loss that the Tenant proves could have been reasonably mitigated; and (iii) any
other amount necessary to compensate Landlord for all the detriment proximately
caused by the Tenant’s failure to perform its obligations under this Lease or
which, in the ordinary course of events, would be likely to result therefrom,
including but not limited to, the cost of recovering possession of the Premises,
expenses of reletting, including renovation and alteration of the Premises,
reasonable attorneys’ fees, and that portion of any leasing commission paid by
Landlord in connection with this Lease applicable to the unexpired Term (as of
the date on which this Lease is terminated). The worth, at the time of award, of
the amount referred to in provision (ii) of the immediately preceding sentence
shall be computed by discounting such amount at the current yield, as of the
date on which this Lease is terminated under this Section 22.2.1, on United
States Treasury Bills having a maturity date closest to the stated Expiration
Date of this Lease, plus one percent per annum. Efforts by Landlord to mitigate
damages caused by Tenant’s Default shall not waive Landlord’s right to recover
damages under this Section 22.2.1. If this Lease is terminated through any
unlawful entry and detainer action, Landlord shall have the right to recover in
such proceeding any unpaid Rent and damages as are recoverable in such action,
or Landlord may reserve the right to recover all or any part of such Rent and
damages in a separate suit; or
22.2.2    Continue the Lease and either (a) continue Tenant’s right to
possession or (b) terminate Tenant’s right to possession and in the case of
either (a) or (b), recover the Rent as it becomes due. Acts of maintenance,
efforts to relet, and/or the appointment of a receiver to protect the Landlord’s
interests shall not constitute a termination of the Tenant’s right to
possession; or
22.2.3    Pursue any other remedy now or hereafter available under the laws of
the state in which the Premises are located.
22.2.4    Without limitation of any of Landlord’s rights in the event of a
Default by Tenant, Landlord may also exercise its rights and remedies with
respect to any Security under Section 4.4 above.
22.2.5    Any and all of Tenant’s Property that may be removed from the Premises
by Landlord pursuant to the authority of this Lease or of Law may be handled,
removed, disposed of and/ or stored by Landlord at the sole risk, cost and

-17-

--------------------------------------------------------------------------------



expense of Tenant, and in no event or circumstance shall Landlord be responsible
for the value, preservation or safekeeping thereof. Tenant shall pay to
Landlord, upon demand, any and all expenses incurred in such handling, removal,
or disposal and all storage charges for such Tenant’s Property so long as the
same shall be in Landlord’s possession or under Landlord’s control. Any Tenant’s
Property not removed from the Premises as of the Expiration Date or any other
earlier date on which this Lease is terminated shall be conclusively presumed to
have been conveyed by Tenant to Landlord under this Lease as in a bill of sale,
without further payment or credit by Landlord to Tenant, and/or at Landlord’s
election (which Landlord may elect whole or in part with respect to Tenant’s
Property) shall be deemed abandoned by Tenant and disposed of by Landlord as it
sees fit in its sole and absolute discretion. Neither expiration nor termination
of this Lease, nor the termination of Tenant’s right to possession, shall
relieve Tenant from its liability under the indemnity provisions of this Lease.
22.3    Additional Rights of Landlord. All sums advanced by Landlord or Agent on
account of Tenant under this Section, or pursuant to any other provision of this
Lease, and all Base Rent and Additional Rent, if delinquent or not paid by
Tenant and received by Landlord when due hereunder, shall bear interest
(“Default Interest”) at the rate of five percent (5%) per annum above the
“prime” or “reference” or “base” rate (on a per annum basis) of interest
publicly announced as such, from time to time, by the JPMorgan Chase Bank, NA,
or its successor, from the due date thereof until paid, and such interest shall
be and constitute Additional Rent and be due and payable upon Landlord’s or
Agent’s submission of an invoice therefor.
22.4    Event of Bankruptcy. In addition to, and in no way limiting the other
remedies set forth herein, Landlord and Tenant agree that if Tenant ever becomes
the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then: (a) “adequate assurance of future
performance” by Tenant pursuant to Bankruptcy Code Section 365 will include (but
not be limited to) payment of an additional/new security deposit in the amount
of three times the then current Base Rent payable hereunder; (b) any person or
entity to which this Lease is assigned, pursuant to the provisions of the
Bankruptcy Code, shall be deemed, without further act or deed, to have assumed
all of the obligations of Tenant arising under this Lease on and after the
effective date of such assignment, and any such assignee shall, upon demand by
Landlord, execute and deliver to Landlord an instrument confirming such
assumption of liability; (c) notwithstanding anything in this Lease to the
contrary, all amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as “Rent”, shall constitute “rent”
for the purposes of Section 502(b)(6) of the Bankruptcy Code; and (d) if this
Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other considerations payable or otherwise
to be delivered to Landlord or Agent (including Base Rent, Additional Rent and
other amounts hereunder), shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the bankruptcy estate of
Tenant. Any and all monies or other considerations constituting Landlord’s
property under the preceding sentence not paid or delivered to Landlord or Agent
shall be held in trust by Tenant or Tenant’s bankruptcy estate for the benefit
of Landlord and shall be promptly paid to or turned over to Landlord.
22.5    Sale of Premises. Notwithstanding anything contained in this Lease to
the contrary, the sale of the Premises by Landlord shall not constitute
Landlord’s acceptance of Tenant’s abandonment of the Premises or rejection of
the Lease or in any way impair Landlord’s rights upon Tenant’s default,
including, without limitation, Landlord’s right to damages.
22.6    Landlord’s Default. In the event that Landlord defaults in the
observance or performance of any term or condition required to be performed by
Landlord hereunder, Tenant, may commence an action in a court of competent
jurisdiction to compel performance by Landlord hereunder; provided, however,
that Tenant may not exercise such remedy without first providing written notice
of the alleged default to Landlord, setting forth with reasonable specificity
and detail the nature of such default, and thereafter permitting Landlord a
thirty (30) day period to cure such default (which cure period may be extended
if Landlord is diligently pursuing performance of the applicable cure, but such
cure is not completed within the 30 day period). Upon expiration of Landlord’s
cure period, Tenant shall deliver written notice to Landlord advising of
Tenant’s election to file the action contemplated above. The remedy provided in
this Section 22.6 is Tenant’s sole and exclusive remedy, whether at law or in
equity. In connection with the exercise of the foregoing remedy or otherwise,
Tenant shall not be entitled to any abatement, deduction or set off against the
Rent payable hereunder.
23.BROKER.
Tenant covenants, warrants and represents that the broker set forth in Section
1.9(A) was the only broker to represent Tenant in the negotiation of this Lease
(“Tenant’s Broker”). Landlord shall be solely responsible for paying the

-18-

--------------------------------------------------------------------------------



commission of Tenant’s Broker. Each party agrees to and hereby does defend,
indemnify and hold the other harmless against and from any brokerage commissions
or finder’s fees or claims therefore by a party claiming to have dealt with the
indemnifying party and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses, for any breach of the foregoing. The foregoing indemnification shall
survive the termination or expiration of this Lease.
24.MISCELLANEOUS.
24.1    Merger. All prior understandings and agreements between the parties are
merged in this Lease, which alone fully and completely expresses the agreement
of the parties. No agreement shall be effective to modify this Lease, in whole
or in part, unless such agreement is in writing, and is signed by the party
against whom enforcement of said change or modification is sought.
24.2    Notices. Any notice required to be given by either party pursuant to
this Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if (a) personally delivered, or (b) if sent by Federal
Express or other comparable commercial overnight delivery service, or (c) sent
by certified mail, return receipt requested and postage prepaid, addressed (in
the case of any or all of (a), (b) and (c) above) to the other party at the
addresses set forth below each party’s respective signature block (or to such
other address as Landlord or Tenant may designate to each other from time to
time by written notice), and shall be deemed to have been given, rendered or
made (i) on the day so delivered or (ii) in the case of overnight courier
delivery on the first business day after having been deposited with the courier
service, and (iii) in the case of certified mail, on the third (3rd) business
day after deposit with the U.S. Postal Service, postage prepaid.
24.3    Non-Waiver. The failure of either party to insist, in any one or more
instances, upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment at the time for the future of the performance of
such one or more obligations of this Lease or of the right to exercise such
election, but the Lease shall continue and remain in full force and effect with
respect to any subsequent breach, act or omission. The receipt and acceptance by
Landlord or Agent of Base Rent or Additional Rent with knowledge of any breach
by Tenant of any obligation of this Lease shall not be deemed a waiver of such
breach.
24.4    Legal Costs. Any party in breach or default under this Lease (the
“Defaulting Party”) shall reimburse the other party (the “Nondefaulting Party”)
upon demand for any reasonable legal fees and court (or other administrative
proceeding) costs or expenses that the Nondefaulting Party incurs in connection
with the breach or default, regardless whether suit is commenced or judgment
entered. Such costs shall include legal fees and costs incurred for the
negotiation of a settlement, enforcement of rights or otherwise. Furthermore, in
the event of litigation, the court in such action shall award to the party in
whose favor a judgment is entered a reasonable sum as attorneys’ fees and costs,
which sum shall be paid by the losing party. Tenant shall pay Landlord’s
attorneys’ reasonable fees incurred in connection with Tenant’s request for
Landlord’s consent under provisions of this Lease governing assignment and
subletting, or in connection with any other act which Tenant proposes to do and
which requires Landlord’s consent. All payments due hereunder from Tenant to
Landlord shall be deemed Additional Rent.
24.5    Parties Bound. Except as otherwise expressly provided for in this Lease,
this Lease shall be binding upon, and inure to the benefit of, the successors
and assignees of the parties hereto. Tenant hereby releases Landlord named
herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Property. In the
event of such conveyance and transfer, Landlord’s obligations hereunder shall
thereafter be binding upon each transferee (whether Successor Landlord or
otherwise). No obligation of Landlord shall arise under this Lease until the
instrument is signed by, and delivered to, both Landlord and Tenant.
24.6    Recordation of Lease. Tenant shall not record or file this Lease (or any
memorandum hereof) in the public records of any county or state.
24.7    Governing Law; Construction. This Lease shall be governed by and
construed in accordance with the laws of the state in which the Property is
located. If any provision of this Lease shall be invalid or unenforceable, the
remainder of this Lease shall not be affected but shall be enforced to the
extent permitted by Law. The captions, headings and titles in this Lease are
solely for convenience of reference and shall not affect its interpretation.
This Lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Lease to be drafted. Each
covenant, agreement, obligation, or other provision of this Lease to be
performed by Tenant, shall be construed as a separate

-19-

--------------------------------------------------------------------------------



and independent covenant of Tenant, not dependent on any other provision of this
Lease. All terms and words used in this Lease, regardless of the number or
gender in which they are used, shall be deemed to include any other number and
any other gender as the context may require.
24.8    Time. Time is of the essence for this Lease unless waived by Landlord
(which it shall have the right, but not the obligation to do). If the time for
performance hereunder falls on a Saturday, Sunday or a day that is recognized as
a holiday in the state in which the Property is located, then such time shall be
deemed extended to the next day that is not a Saturday, Sunday or holiday in
said state.
24.9    Authority of Tenant. Tenant and the person(s) executing this Lease on
behalf of Tenant hereby represent, warrant, and covenant with and to Landlord as
follows: the individual(s) acting as signatory on behalf of Tenant is(are) duly
authorized to execute this Lease; Tenant has procured (whether from its members,
partners or board of directors, as the case may be), the requisite authority to
enter into this Lease; this Lease is and shall be fully and completely binding
upon Tenant; and Tenant shall timely and completely perform all of its
obligations hereunder.
24.10    WAIVER OF TRIAL BY JURY. LANDLORD AND TENANT, TO THE FULLEST EXTENT
THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.
24.11    Relocation. Intentionally Deleted.
24.12    Financial Information. If Tenant ever becomes a private, non-traded
company, then from time to time during the Term, Tenant shall deliver to
Landlord information and documentation describing and concerning Tenant’s
financial condition, and in form and substance reasonably acceptable to
Landlord, within ten (10) days following Landlord’s written request therefor.
Upon Landlord’s request, Tenant shall provide to Landlord the most currently
available audited financial statement of Tenant; and if no such audited
financial statement is available, then Tenant shall instead deliver to Landlord
its most currently available balance sheet and income statement. Furthermore,
upon the delivery of any such financial information from time to time during the
Term, Tenant shall be deemed to automatically represent and warrant to Landlord
that the financial information delivered to Landlord is true, accurate and
complete, and that there has been no adverse change in the financial condition
of Tenant since the date of the then-applicable financial information.
24.13    Confidential Information. Tenant agrees to maintain in strict
confidence the economic terms of this Lease and any or all other materials, data
and information delivered to or received by any or all of Tenant and Tenants’
Parties either prior to or during the Term in connection with the negotiation
and execution hereof. The provisions of this Section 24.13 shall survive the
termination of this Lease.
24.14    Submission of Lease. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to lease, or an offer to
lease. This Lease is not effective until execution by and delivery to both
Landlord and Tenant.
24.15    Lien Prohibition. Tenant shall not permit any notice of unpaid balance
or right to file lien, construction lien, construction lien claim, mechanics or
materialmen’s liens to be filed or to attach to the Premises or the Property.
Tenant, at its expense, shall procure the satisfaction or discharge of record of
all such liens and encumbrances within 30 days after the filing thereof; or,
within such thirty (30) day period, Tenant shall provide Landlord, at Tenant’s
sole expense, with endorsements (satisfactory, both in form and substance, to
Landlord and the holder of any mortgage or deed of trust) to the existing title
insurance policies of Landlord and the holder of any mortgage or deed of trust,
insuring against the existence of, and any attempted enforcement of, such lien
or encumbrance. In the event Tenant has not so performed, Landlord may, at its
option, pay and discharge such liens and Tenant shall be responsible to
reimburse Landlord, on demand and as Additional Rent under this Lease, for all
costs and expenses incurred in connection therewith, together with Default
Interest thereon, which expenses shall include reasonable fees of attorneys of
Landlord’s choosing, and any costs in posting bond to effect discharge or
release of the lien as an encumbrance against the Premises or the Property. The
provisions of this Section 24.15 shall survive the termination or expiration of
this Lease.

-20-

--------------------------------------------------------------------------------



THE INTEREST OF THE LANDLORD IN THE PREMISES SHALL NOT, UNDER ANY CIRCUMSTANCES,
BE SUBJECT TO LIENS FOR ALTERATIONS MADE BY THE TENANT OR ANY OTHER ACT OF
TENANT.
24.16    Landlord’s Covenants; No Termination Right. Landlord’s Covenants; No
Termination Right. All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate, and to the extent permitted by Law waives
the benefit of any Law now or hereafter in effect which would permit Tenant to
terminate, this Lease for breach of Landlord’s obligations hereunder.
24.17    Anti Terrorism. Tenant represents and warrants to and covenants with
Landlord that (i) neither Tenant nor any of its affiliates nor any of Tenant’s
or its affiliates’ officers, directors, members, partners, shareholders or other
equity interest holders (all of the foregoing persons and entities being
referred to herein collectively as the “Tenant Parties”) currently is, nor shall
any of them be, at any time during the Term, in violation of any laws relating
to terrorism or money laundering that may now or hereafter be in effect
(collectively, the "Anti-Terrorism Laws"), including, without limitation,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
any regulations of the U.S. Treasury Department's Office of Foreign Assets
Control (“OFAC”) related to Specially Designated Nationals and Blocked Persons
that may now or hereafter be in effect, and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (as heretofore or hereafter amended,
the "USA Patriot Act"); (ii) none of the Tenant Parties is nor shall any of them
be, during the Term, a Prohibited Person. A “Prohibited Person” is (1) a person
or entity owned or controlled by, affiliated with, or acting for or on behalf
of, any person or entity that is identified as a “Specially Designated National”
on the then- most current list published by OFAC at its official website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or at any
replacement website or other replacement official publication of such list, or
(2) a person or entity who is identified as, or affiliated with, a person or
entity designated as a terrorist, or associated with terrorism or money
laundering, pursuant to regulations promulgated in connection with the USA
Patriot Act); and (iii) Tenant has taken, and shall continue to take during the
Term, reasonably appropriate steps to understand its legal obligations under the
Anti-Terrorism Laws and has implemented, and shall continue to implement during
the Term, appropriate procedures to assure its continued compliance with the
above-referenced laws. Tenant hereby defends, indemnifies, and holds harmless
Landlord and its affiliates and their respective officers, directors, members,
partners, shareholders and other equity interest holders from and against any
and all Losses suffered or incurred by any or all of Landlord or any of such
other indemnitees arising from, or related to, any breach of the foregoing
representations, warranties and covenants. At any time and from time- to- time
during the Term, Tenant shall deliver to Landlord, within ten (10) days after
receipt of a written request therefor, a written certification and such other
evidence as Landlord may reasonably request evidencing and confirming Tenant's
compliance with this Section 24.17.
24.18    Counterparts. This Lease may be executed in multiple counterparts, but
all such counterparts shall together constitute a single, complete and
fully-executed document.
24.19    Parking. No parking is specifically allocated to Tenant. Landlord can
provide approximately 4.5 parking spaces per 1,000 rentable square feet.






[Signature Pages Follow]

-21-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.
LANDLORD:


Pewaukee Maple Grove, LLC, a Delaware limited liability company
By:    PMG MM, LLC, a Delaware limited liability company, its managing member
By:    First Industrial Securities, L.P., a Delaware limited partnership, its
sole member
By:    First Industrial Securities Corporation, a Maryland corporation, its sole
general partner




 
/s/ Peter Schultz, Jr.
By: Peter Schultz, Jr.
Its: Executive Vice President
 
 
March 31, 2015
Date
 





Landlord’s Address for Notices:


Pewaukee Maple Grove LLC
First Industrial Realty Trust, Inc.
311 South Wacker Drive, Suite 3900
Chicago, IL 60606
Attn: Operations Department


With a copy to:


First Industrial Realty Trust, Inc.
10140 W. 76th Street
Eden Prairie, MN 55344
Attn:    Regional Director
        
With a copy to:


Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606
Attn: Suzanne Bessette-Smith





-22-

--------------------------------------------------------------------------------



TENANT:


Spectranetics Corporation, a Delaware corporation




By:     /s/ Guy Childs                        


Its:     CFO                            






Tenant's Addresses for Notices:
Spectranetics Corporation
9965 Federal Drive
Colorado Springs, CO 80921
 
With a copy to:
 
 
 
 












-23-